DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 11/11/2016.
This action is in response to arguments and/or remarks filed on 03/23/2021. In the current amendments, claims 7, 9 and 18 have been amended and claims 1-3, 5, 7, 9-14, 16, 18 and 20 are pending and have been examined. 
In response to arguments and/or remarks filed on 03/23/2021, the 35 U.S.C 103 rejections made in the previous Office Action have been withdrawn 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Michael Portnov (Registration No. 61225). 
The application has been amended as follows:
Claim 7 (Currently Amended)
The method of claim 1, wherein updating the current values of the auxiliary parameters to preserve the mapping between the un-normalized outputs and 
Claim 9 (Currently Amended)
The method of claim 1, wherein using the error to adjust the current values of the parameters of the neural network comprises: performing an iteration of a neural network training technique to adjust the current values of the main parameters of the neural network.

Claim 18 (Currently Amended)
The system of claim 12, wherein updating the current values of the auxiliary parameters to preserve the mapping between the un-normalized outputs and normalized outputs despite the updating of the current values of the normalization parameters comprises updating the current values of the auxiliary parameters to cancel out the effect of updating the current values of the normalization parameters on the mapping.


Allowable Subject Matter
Claims 1-3, 5, 7, 9-14, 16, 18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method for training a neural network on training data to generate normalized outputs that are mappable to un-normalized outputs in accordance with a set of normalization parameters, wherein the training data comprises a sequence of training items and, for each training item in the sequence, a respective target output associated with the training item, wherein the target output is an output expected to be generated by the neural network for the training item, and wherein the method comprises, for each training item in the sequence: obtaining a target output for the training item from the training data; updating current values of the normalization parameters to account for magnitudes of target outputs for training inputs changing during training by updating the current values so that the normalized target outputs for the training items up to and including the training item in the sequence of training data have a specified distribution.
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly:
 “updating current values of auxiliary parameters to preserve a mapping between the un-normalized outputs and the normalized outputs despite the updating of the current values of the normalization parameters; 
…
and normalizing the initial output in accordance with the updated values of the auxiliary parameters to generate the normalized output;”
Independent claim 12 is directed to a system comprising one or more computers and one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations for 
None of the prior arts, either alone or in combination, teaches the limitations of claim 12, particularly:
 “updating current values of auxiliary parameters to preserve a mapping between the un-normalized outputs and the normalized outputs despite the updating of the current values of the normalization parameters; 
…
and normalizing the initial output in accordance with the updated values of the auxiliary parameters to generate the normalized output;”

Independent claim 20 is directed to one or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations for training a neural network on 
None of the prior arts, either alone or in combination, teaches the limitations of claim 20, particularly:
 “updating current values of auxiliary parameters to preserve a mapping between the un-normalized outputs and the normalized outputs despite the updating of the current values of the normalization parameters; 
…
and normalizing the initial output in accordance with the updated values of the auxiliary parameters to generate the normalized output;”


The closest prior arts of record are the following:
Ioffe et al. (“Batch Normalization: Accelerating Deep Network Training by Reducing Internal Covariate Shift”) teaches batch normalization and address 
 Wiesler et al. (“MEAN-NORMALIZED STOCHASTIC GRADIENT FOR LARGE-SCALE DEEP LEARNING”) teaches deep neural network to optimized with stochastic gradient descent. The algorithm is based on analytic results showing that a non-zero mean of features is harmful for the optimization.
Graves et al. (“Towards End-to-End Speech Recognition with Recurrent Neural Networks”) teaches speech recognition system which is based on a combination of deep bidirectional LSTM recurrent neural network architecture and temporal classification objective function. 
Sola et al. (“Importance of Input Data Normalization for the Application of Neural Networks to Complex Industrial Problems”) teaches a method for data normalization using neural network and shows how data normalization affects the performance error of parameter estimators trained to predict the value of several variables of a PWR nuclear power plant.

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 12 and 20, which includes the features of “updating current values of auxiliary parameters to preserve a mapping between the un-normalized outputs and the normalized outputs despite the updating of the current values of the normalization parameters; 
…





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/V.M./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126